 LIBERTY ELECTRONICS CORP.,ETC.605APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOTdiscouragemembership in InternationalUnion of UnitedBrewery,Flour,Cereal,SoftDrinkand DistilleryWorkers of America,AFL-CIO,and Beer DriversLocal 253, AFL-CIO, International Union ofUnited Brewery,Flour,Cereal,Soft Drink and DistilleryWorkers of America,AFL-CIO,or any other labor organization,by discharging any of our em-ployees, or in any manner discriminating in regard to their hire or tenure ofemployment,or any term or condition of employment.WE WILLNOT directly,or byimplication,threaten employeeswith the with-drawal of existing privileges or with other forms of reprisals,because of theirunion membership or activities.WE WILLNOT interrogate employees concerning union affiliation or activitiesin a manner constituting interference,restraint,or coercion in violation of Sec-tion 8(a) (1) ofthe Act.WE WILL offerto Albert Sellsimmediate and full reinstatement to his formeror a substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and make him whole for any loss of pay suffered as aresult of the discrimination against him.WE WILL NOTin any other manner interferewith,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the above-named unions,or any otherlabor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection,or to refrainfrom anyor all such activities.PEARL BEER DISTRIBUTINGCOMPANY OFJEFFERSONCOUNTY,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston,Texas, 77002,Telephone No.Capitol 8-0611,Extension 271, if they have any questions concerning this notice orcompliance with its provisions.Liberty Electronics Corp.;Flight Electronic Supply Corp.;Ogelsby Corp.,d/b/a Liberty Electronics Corp.;McCool Cor-poration,d/b/a Flight Electronic Supply Corp.;and WyleLaboratoriesandWarehouse,Processing&Distribution Work-ers' Union,Local 26, International Longshoremen's and Ware-housemen'sUnion.Case No. 31-CA--1523. July 11, 1963SUPPLEMENTAL DECISION AND AMENDED ORDEROn September 27, 1962, the Board issued a Decision and Order Ifinding that Liberty Electronics Corp, and Flight Electronic Supply3138 NLRB 1074.143 NLRB No. 64. (606DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorp., herein referred to as Liberty and Flight, respectively, hadengagedin certainconduct in violation of Section8 (a) (3) and (1)of the Act,and orderingthat theseRespondents,theirofficers, agents,successors,and assigns,cease anddesist therefrom and take certainaffirmativeactiondesigned to effectuatethe policies of the Act, in-cluding the reinstatement of employees with backpay.On Decem-ber 21, 1961, prior to theissuanceof the aforementionedDecision andOrder, Liberty and Flight entered into a written agreement withWyle Laboratories,2 a California corporation, under which the busi-ness, assets,property, and leaseholds of Liberty and Flight were tobe transferred to Wyle.'On the same day as the Board issued theabove-mentioned Decision and Order, the General Counsel filed amotion to reopen the record in this proceeding for the purpose ofjoiningWyle as party Respondent and for the purpose of makingany remedial order which the Board issued against Liberty andFlight applicable to Wyle as successor to Liberty and Flight.OnOctober 11, 1962, Wyle filed an appearance requesting that the mo-tion be set down for a hearing and that the ruling on the GeneralCounsel's motion be deferred until such hearing takes place.OnOctober 22, 1962, the Board issued an order reopening the record inthis proceeding; remanding the case to the Regional Director forthe purpose of holding a further hearing as to the issues raised bythe above motion andanswer;and directing the Trial Examiner toprepare a Supplemental Intermediate Report containing findings offact, conclusions of law and recommendations respecting suchissues.On November 13, 1962, a supplemental hearing was held before TrialExaminer Martin S. Bennett.The General Counsel and Wyle ap-peared at the hearing and were afforded an opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bear-ing on the issues being litigated.On January 29, 1963, the Trial Examiner issued his SupplementalIntermediate Report in the above-entitled proceeding, finding thatWyle is a successor to Liberty and Flight and recommending that theBoard's Order against Liberty and Flight be made applicable toWyle, as set forth in the attached Supplemental Intermediate Report.Thereafter,Wyle filed exceptions to the Supplemental IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the reopened hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has considered2Ogelsby Corp,d/b/a Liberty Electronics Corp,and McCool Corporation,d/b/a FlightElectronic Supply Corp,named in the caption of this proceeding,are wholly ownedsubsidiaries ofWyle Laboratories,formed shortly after January 31, 1962,to operateLiberty and Flight.On November 1, 1962, McCool was dissolved and its operations takenover by Ogelsby.Ogelsby Corp..McCool Corporation,and Wyle Laboratories are referredto herein as Wyle.8The transfer was consummated on January 21, 1962 LIBERTY ELECTRONICS CORP., ETC.607the Supplemental Intermediate Report, the exceptions and brief, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the modifi-cations noted below.4THE REMEDYHaving found that Wyle is a successor to Liberty and Flight, and,as such, is responsible, together with Liberty and Flight, to remedythe unfair labor practices herein, we shall amend our original Orderin this proceeding by making the affirmative provisions thereof ap-plicable toWyle.However, since Wyle has not itself violated theAct, we shall not order it to cease and desist from the unlawful con-duct which was engaged in by Liberty and Flight 5AMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that :4Wyle, in contending that it should not be responsible for remedying the unfair laborpracticesof Liberty and Flight,relies,inter aha,on Rule 65(d) of the Federal Rules ofCivil Procedure,which the Supreme Court,inRegal Knitwear Company v N.L R.B,324U S. 9, held was applicable to orders issued by the Board.Rule 65(d) provides that"Every order granting an injunction andeveryrestraining order shallset forththe reasonsfor its issuance;shallbe specific in its terms;shall describe in reasonable detail, and notby reference,to the complaint or other document,the act or acts soughtto berestrained ;and is binding only upon the parties to the action,their officers,agents, servants, em-ployees and attorneys,and upon those persons in active concertor participation withthem who have received actual notice of the order by personal service orotherwise "Wyle contends,in substance,that since it was nota party tothe originalproceeding anddid not receive any notice in the form of a charge or complaint that it had engaged inconduct violating the Act, and since there is no-contentionthat it participated withLiberty and Flight in the unfair labor practices herein, the procedural requirements ofRule 65(d)have not been met.We find no merit in this contention.Our conclusionthat theBoard'soriginal Order againstLiberty andFlight is applicable to Wyle is notpredicated on a finding that Wyle itself violated the Act but ratheron Wyle's successorshipto Libertyand Flight;moreover,as noted,Wyle was given due notice of, andfully par-ticipated in, all the proceedings relating to the issueof whetherit is a successor toLiberty and FlightIn view of these circumstances,we find that Wyle was not denied dueprocess oflaw and that the proceduralmandate of Rule 65(d) hasbeencomplied with6 As describedmore fully in the Supplemental Intermediate Report, on May 31, 1962,Liberty andFlight wrote to Wyle demanding rescission of the agreement of transfer be-cause of certain alleged misrepresentations by Wyle.There is no indication as to thepresent status of this claim for rescission.We shall therefore make the affirmative pro-visions of our original Order applicabletoWyleonly in the event that the agreementbetween Wyle and Liberty and Flight has not been rescinded.Further, since the TrialExaminer found that there may have been a reduction of personnelatWyle's plants, weshall orderthat Wylereinstate the hereinafter named employees,dismissing,if necessary,all persons hired after the discriminatory terminations on August 30, 1961; that, in theevent that there is insufficient work for the remaining employees and those to be offeredreinstatement,all available positions shall be distributed among them without discrimina-tion against any employee because of concerted activities, in accordance with a systemof seniority or other nondiscriminatory basis ; and that those employees,if any, for whomno employment is available after such distribution,shall be placed on a preferential hiringlist,with,priority in accordance with a system of seniority or other nondiscriminatorybasis,and such individuals shall be offered reinstatement as such employment becomesavailable and before other persons are hired for such work. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The Respondents Liberty Electronics Corp. and Flight Elec-tronic Supply Corp., Inglewood, California, their officers, agents, andassigns, shall :1.Cease and desist from :(a) Discouraging membership in Warehouse, Processing & Distribu-tionWorkers' Union, Local 26, International Longshoremen's andWarehousemen'sUnion,or in any labor organization of their em-ployees, by discharging employees or by discriminating in any othermanner in regard to hire or tenure of employment,or any term orcondition thereof, except to the extent permitted under Section8 (a) (3) of the Act, as amended.(b) In any othermanner interferingwith,restraining,or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose'of collective bargaining or other mutual aid or protection, and to re-frain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as amended.B. The Respondents, Liberty Electronics Corp., Flight ElectronicSupply Corp., Ogelsby Corp., d/b/a Liberty Electronics Corp., Mc-Cool Corporation, d/b/a Flight Electronic Supply Corp., and WyleLaboratories,jointly and severally,and their officers,agents,succes-sors,and assigns,shall :2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the 17 employeesnamed inthe attached Appendixesimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make` them whole from September 22,1961, for any losses suffered by reason of the discrimination againstthem in the manner set forth in the section of the original Inter-mediate Report entitled "The Remedy," as modified by the originalDecision and Order and the Supplemental Decision and AmendedOrder herein.(b) Preserve and, upon request, make available to the Board or itsagents,for examination and copying,all payroll records,social securitypayment records, timecards, personnel records and reports, and allother records necessary to determine the amount of backpay due underthe terms of this Order. LIBERTY ELECTRONICS COItP., ETC.609(c) Post at their respective plants copies of the applicable attachednotices marked "Appendix A" and "Appendix B." I "Copies of said no-tices, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by an official representative ofeach of the said Respondents, be posted by the respective Respondentsimmediately upon receipt thereof, and be maintained by them for 60consecutive days from the date of posting, in conspicuous places, in-cluding all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat such notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Amended Order, whatsteps have been taken to comply herewith.In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshall be substituted for the words "A Supplemental Decision and AmendedOrder"ithewords"A Decree of the UnitedStates Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Amended Order of theNational Labor Relations Board, and in order to effectuate the policiesof the National Labor Relations Act, we hereby notify our employeesthat:,WE WILL NOT discourage membership in or activity on behalfof Warehouse, Processing R Distribution Workers' Union, Local26, International Longshoremen's andWarehousemen's Union,or any other labor organization of our employees, by discriminit-ing in any manner in regard to hire or tenure of employment, orany term or condition thereof, except to the extent permittedunder Section 8 (a) (3) of the Act, as amended.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all such activities, ex-cept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asamended.WE WILL jointly. and severally with Ogelsby Corp., d/b/aLiberty Electronics Corp.; McCool Corporation, d/b/a Flight 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDElectronic Supply Corp.;and Wyle Laboratories,offer to theemployees named below immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudiceto seniority or other rights and privileges, and will make themwhole for any loss of pay suffered as a result of our discriminationagainst them.Flight Electronic Supply Corp. :Shirley A. McCrightMargie HarbeckJean Marie DonahueElvin E. TalleyJacqueline KingRoger B.WilliamsLiberty Electronics Corp. :Kenneth Gene McBrideGwendaline LynesValerie E. GloverIrene DavisGlen T. HarbeckBetty FletcherEsther GallegosJackie JacksonRene L. ThezanFred MartinezAlice MillerAll our employees are free to become or remain,or refrain frombecoming or remaining,members of the above-named or any otherlabor organization.LIBERTY ELECTRONICSCORP. ANDFLIGHT ELECTRONIC SUPPLYCORP.,Employers.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving inthe Armed Forces of the United States of their right to fullreinstatementupon application in accordance with the Selective Ser-viceAct and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, 90014, Tele-phone No. Richmond 9-4711, Extension 1031, if they have any ques-tion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Amended Order of theNational Labor Relations Board,and in order to effectuate the policies LIBERTY ELECTRONICS CORP., ETC.611of the National Labor Relations Act, we hereby notify our employeesthat :WE WILL, jointly and severally with Liberty Electronics Corp.and Flight Electronic Supply Corp., offer to the employees namedbelow immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to seniority orother rights and privileges, and make them whole for any loss ofpay suffered as a result of our discrimination against them.Flight Electronic Supply Corp. :Shirley A. McCrightJean Marie DonahueJacqueline KingLiberty Electronics Corp. :Kenneth Gene McBrideValerie E. GloverGlen T. HarbeckEsther GallegosRene L. ThezanMargie HarbeckElvin E. TalleyRoger B. WilliamsGwendaline LynesIrene DavisBetty FletcherJackie JacksonFred MartinezAlice MillerOGELSBY CORP., D/B/A LIBERTY ELECTRONICS CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)MCCOOL CORPORATION, D/B/A FLIGHTELECTRONICS SUPPLY CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)WYLE LABORATORIES,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, 90014, Tele-phone No. Richmond 9-4711, Extension 1031, if they have any questionconcerning this notice or compliance with its provisions.717-672-64-vol. 143-4 0 612DECISIONSOF NATIONAL LABORRELATIONS BOARDSUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEThe original Decision and Order in this case issued on September 27, 1962(LibertyElectronics Corp. and Flight Electronic Supply Corp.,138 NLRB 1074). Therein,the Board in substance adopted the Intermediate Report and Recommended Orderwhich issued on June 1, 1962, following hearings on December 7, 8, 13, 14, 19, and20, 1961.This report stems from a motion of the General Counsel, filed September 27, 1962,to reopen the record for the limited purpose of (1) joining as parties RespondentOgelsby Corp., d/b/a Liberty Electronics Corp.; McCool Corporation, d/b/a FlightElectronic Supply Corp.; and Wyle Laboratories;' and (2) making any remedialorder in the case also applicable to the latter, herein called the added Respondents.The motion was predicated upon the purported sale of the assets of the originalLiberty and the original Flight 2 to Wyle who assumed the unfair labor practiceliabilitiesof the former, and the continuation of the businesses with substantiallyunchanged personnel by Wyle, Ogelsby, and McCool, the latter two being sub-sidiaries ofWyle.On October 22, 1962, the Board ordered that the record be reopened and servedcopies of said order with notice of hearing thereon upon Ogelsby, McCool, andWyle, as well as on the original Respondents.The Board further ordered that aSupplemental Intermediate Report be issued containing findings of fact, conclusionof law, and recommendations with respect to the issues raised. Such hearing wasduly held before Trial Examiner Martin S. Bennett at Los Angeles, California, onNovember 13, 1962. The General Counsel and the Charging Party were representedby counsel as were Ogelsby, McCool, and Wyle.Oral argument was waived andbriefs have been received from the General Counsel and from the added Respondents.Upon the basis of the record, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTA. IntroductionThe General Counsel does not contend that there has been any collusion betweenthe original and added Respondents or that the latter are analter egoof the former.He relies rather on a business transaction undertaken with fairly complete knowl-edge of the pending unfair labor practice case together with a contractual under-taking to assume all liabilities, debts, or obligations with respect thereto.The addedRespondents concede liability for backpay up to January 31, the date of closing ofthe transaction.B. Sequenceof eventsNovember 1961:Negotiations commenced for the sale to the added Respondentsof the assets and leaseholds of the original Respondents.December 21, 1961:December 20 was the last day of the unfair labor practicehearing in the case against the original Respondents, Liberty and Flight.EdwardSanders, attorney for the added Respondents, testified that he was on notice as ofDecember 21 that the hearing had ended and that a decision by the Trial Examinerwas awaited.On the same date, a 26-page agreement was signed between Wyle Laboratories onthe one hand, and the old Liberty, the old Flight, and two other corporations, Na-tional Electronic Components, Inc., and Atlas Electronics, Inc.; the latter concernswere affiliated with the two original Respondents.All stock in these four corpora-tions, but for that of qualifying directors, is held by one Irving Zeiger and his wife,except in the case of National where one of Zeiger's attorneys, Blau, owns less thana majority.Accordingly, Zeiger signed in behalf of all four corporations.The record discloses that Wyle Laboratories is a California corporation based atEl Segundo, California, where it (1) operates an independent testing laboratory inthe aerospace field, and (2) operates two manufacturing divisions.One,WyleManufacturing, manufactures environmental test equipment for aerospace testing;the other, Rinsom Research Division, manufactures digital components and systems.The originalRespondentswereengagedin the' distribution and warehousing of elec-tronic components and this constituteda new field ofoperationforWyle.Ogelsby'The last three-named Respondents have been added as parties Respondent for thereasons set forth hereinafter.2This term will be used to distinguish them from Ogelsby d/b/a Liberty and McCoo1d/b/a Flight. LIBERTY ELECTRONICS CORP.,ETC.613andMcCoolare California corporations,100 percent owned by Wyle Laboratories,which were formed by Wyle shortly after January 31, for the sole purpose of operat-ing Liberty and Flight,respectively.Section 9(k) of this December 21, 1961,agreement provides that"Liberty," aterm describing all four contracting corporations,"knows of no organizational ac-tivity among its employees other than in connection with the Warehouse Workers'strike."It is clear and I find that this refers to the strike during which the 17 com-plainants were discriminatorily discharged,as found by the Board.Various supplemental amendments relating to the consideration for the transactionand related topics were executed on Deecmber 22, 1961,and January 4 and 31, 1962.The January 4 amendments provided that the closing date would be no later thanJanuary 31, and the transaction was closed on that date.The foregoing documentsplus another document dated January 31, 1962,and described below, constituteall relevant papers whereby the assets,leaseholds,and leasehold improvements ofthe original Respondents were acquired by the added Respondents.The Libertylease was for approximately 5 years plus options.The Flight leases were for slightlyover 2 years plus options and covered two buildings.Mid-January1962: As set forth,the added Respondents were on notice as ofDecember 21, 1961,of the pending unfair labor practice case and the forthcomingdecision.Between that date and the closing date, January 31,1962,Wyle investi-gated further concerning the unfair labor practice case. It may be noted that theconsideration for the transaction consisted of 36,500 shares of stock in Wyle whichapproximated the net worth of the original Respondents of $800,000, as determinedby an independent audit.Itwas anticipated that if this audit of the assets of theoriginal Respondents disclosed their value to be less than$800,000, the number ofshares of Wyle stock to be transferred would be reduced proportionately.Attorney Edward Sanders,whose law firm represents the added Respondents, spe-cializes in taxation and corporate law practice and has had no experience in the fieldof labor law.He attended all but one of the negotiating meetings leading up tothe purchase by Wyle of these assets.Sanders uncontrovertedly testified that inmid-January 1962,and prior to the closing date,he met with Attorney Leon Cooperwho, together with an industrial relations consultant,represented the original Re-spondents in this matter.Sanders endeavored to ascertain the extent of the monetaryliability in the unfair labor practice case and was told by Cooper that"there was avery good chance that the companies would prevail in the matter."They diccussedthe amount of backpay in the event of an adverse finding and,"we came away fromthat meeting with a figure somewhere in the neighborhood of eighteen or twentythousand[dollars] as being the liability...thatWyle could expect to have to payat the very worst."The record does not disclose whether this was an accurateappraisal.Sanders admitted that Cooper acquainted him with the fact that the case involvedthe issue of strikers and their alleged discharge and that Cooper summarized theevidence and the issues for him.He also told Cooper that he was relying on theinformation given him by Cooper.Sanders further testified that he came away withthe opinion that the monetary liability would stop increasing as of January 31, 1962,the closing date; he later testified that he decided that the added Respondents wouldbe liable for backpay only through January 31.The issue of reinstatement of the strikers was not discussed and Sanders did notrecall whether Cooper expressed an opinion as to continuing liability of the addedRespondents for backpay.He also testified that the audit of the assets of the originalRespondents showed them to be worth in excess of $800,000; it appears that thisexcess was adequate to absorb the anticipated$18,000 to $20,000 backpay liabilityand as a result Wyle did not attempt, prior to the closing date, to obtain a reductionin this amount from the$800,000 purchase price.Therefore, according to Sanders,Wyle had the$18,000 to $20,000 figure in mind when it executed the closing agree-ment on January 31, 1962.As Sanders put it, "That was the buyer's understanding ofthat particular paragraph[paragraph 1 of the January 31 agreement,infra]."Sanders further admitted that he was satisfied to rely upon the statement of CounselCooper of the original Respondents;that he investigated no further;and that hemade no investigation as to the "possible right of reinstatement"of the strikers.While he knew that the Board maintains a Regional Office in Los Angeles and as-sumed that a-transcript of the testimony existed,he did not inspect the pleadings anddid not contact the Regional Office.No other legal opinions were obtained,althoughWyle did take up the matter with its labor consultant,one Kameroff,prior to Janu-ary 31,1962.The latter did not testify herein and his views are not reflected in thetranscript. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDSanders did recommend to Wyle that the assets of the original Respondents bebought but not the stock in order to avoid any liability or obligation other thanthose that were disclosed and contracted for.Accordingly,there was no transferof the original Liberty or Flight stock.January 31,1962: Counsel Blau of the original Respondents drafted a documentin behalf of all the sellers which was accepted and approved by Wyle Laboratories.As Counsel Sanders testified,"It stated certain disclosures that had been made bythe seller to the buyer."This was agreed to and accepted by Wyle and the disclosurespertinent herein are set forth in the following paragraph:1.Certain former employees of Liberty have filed a suit against Liberty beforetheNational Labor Relations Board for back pay and a reinstatement arisingout of representations of alleged wrongful discharge and refusal to rehire be-cause of union activities.Wyle acknowledges it has been advised of such laboractivities and claimant agrees to assume any debts,liabilitiesor obligationsarising therefrom and shall indemnify and hold harmless Liberty and Zeigeragainst and in respect of the foregoing,including labor consultant'sfees, at-torney's fees, and costs of defending said claim.January 31,1962:On January 31,according to Vice President Edward Rubin ofWyle, Frank Wyle directed him to assume new and virtually full-time responsibilitiesas president of both Liberty and Flight.Soon thereafter,Ogelsby and McCool wereformed by Wyle, which owned all their stock,for the purpose of operating Libertyand Flight,respectively.Thereafter,on November 1, 1962, McCool d/b/a Flightwas merged into Ogelsby,leaving Ogelsby d/b/a Liberty as the sole survivor, andMcCool was dissolved.The new Flight also ceased to exist as of that date.C. Transfer of personnel and continuation of the businessIn mid-January 1962,and prior to the closing date of January 31, applications foremployment with Wyle were distributed to all employees of the original Liberty andFlight.The purchase agreement did not treat with this,but according to VicePresident Edward Rubin,itwas the intention of Wyle to hire as many as possible ofthese employees.As a result,no employee of Liberty and Flight was denied em-ployment because of any information supplied on this application form.There wasno hiatus in the operation of these enterprises and there were no new hires in theperiod immediately following January 31.On January 31, or shortly thereafter,the notice appearing below was distributedto all employees at Liberty.A substantially similar notice,except for the identifica-tion of Flight, was distributed to employees of the latter.In addition,a number oftalks wereheld bythe new management with various individual employees.Thenotice, in part,read as follows:Date:1-31-62To: All Employees of Liberty Electronics Corp.From:EDWARD RUBIN[S] Edward Rubin.Subj:Acquisitionby WyleLaboratories.-------------------------------------------------------------------At 4:00 this afternoon Wyle Laboratories concluded its acquisition of theassets of Liberty Electronics Corp.We have every confidence that this acquisi-tion will prove beneficial to you,the employees;to the Company; and to WyleLaboratories,the parent company.This confidence has been borne out in thecontacts I have had with Liberty personnel during the last month.We have decided to keep the identification of the old company,so effectivetomorrow morning allof youwill become employeesof LibertyElectronicsCorp.,a subsidiary of Wyle Laboratories.We have already received employ-ment applications from each of you,and these will be processed immediately.We are also pleased to announce that Liberty Electronics Corp.,as a subsidiaryofWyle Laboratories,has received a distributorship from Cannon ElectronicCompany.This includes appointment of the new company as a CAPS.Another,and highly significant event is the acceptance by North AmericanAviation of Liberty Electronics Corp.and Flight Electronic Supply Corp., assubsidiaries of Wyle Laboratories,as approved suppliers.At the outset,Wyle continued to employ all the production and maintenance em-ployees of Liberty and Flight.There was no attrition for some months,although somehas since taken place.As of the date of this hearing, according to Vice PresidentRubin,the number of employees on the payroll has dropped approximately 20 per- LIBERTY ELECTRONICS CORP., ETC.615tent, this figure including the entire complement of personnel both within and with-out the production and maintenance unit.One operational change has been made.About 1 week after January 31, Wyle closed down one of the two Flight buildingsand transferred three unit employees to its other building.This resulted fromthe elimination by Wyle of certain operations it deemed to be unethical.The addedRespondents stress that they have abandoned this unethical work and the record dis-closes that this is the fact.Specifically, the original Respondents had acquired cer-tain old or surplus parts and had passed them off as new merchandise.Wyle hadknown of this activity prior to the transaction, but had been under the impression thatitwas abandoned some months earlier. Be that as it may, the new management con-tinued the legitimate warehousing and distribution of electronic components of theoriginal Respondents.3It also appears that the old management employees were taken over.Thus, thoseimmediately below Rubin, viz, the operations manager, sales manager, and comp-troller were transferred from the old Liberty.The next echelon consisted of two, oneof whom was taken over and the other not hired until July of 1962.Shortly after January 31, a booklet setting forth the personnel policies of "LibertyElectronics Corp., a subsidiary of Wyle Laboratories" was distributed to all employeesof McCool and Ogelsby. The record indicates that certain conditions of employmenthave been carried over by the added Respondents. The added Respondents also havea vacation benefit which has a qualifying period of eligibility and in computing thisbenefit, credit is given for tenure with the original Liberty and Flight.There is also evidence of certain parallel personnel policies, consistent with a policyas described by Vice President Rubin of attempting "to continue all the benefits thatwe felt were economically feasible." Thus, under both regimes, 5 days of sick leaveare granted annually; insurance is fully paid; and, with minor changes, the vacationplans are similar. In other areas changes have been made.To sum up, the assets of the original Liberty and Flight were purchased by theadded Respondents with full knowledge of the pending unfair labor practice caseand the deal was closed subsequent to the litigation but prior to a decision.Theadded Respondents, with such knowledge, expressly undertook to assume all "debts,liabilities or obligations arising therefrom."Thereafter, with no hiatus, they con-tinued to operate the business in substantially unchanged form except for the elimina-tion of one ostensibly unethical phase thereof.Itmay be noted that on May 3, 1962, thesellerssent to Wyle Laboratories a"Notice of Rescission" of the agreement of December 21, 1961, on the alleged groundthat execution thereof "was obtained through material misrepresentation."The36,500 shares of Wyle stock were tendered therein and request was made for returnof the assets and things of value contributed by the original Respondents to the trans-action.Subsequent developments are not disclosed and the record is silent as to anyattempt byWyleto rescind this agreement predicated upon any representation as tothe amount of backpay involved in the unfair labor practices.One can only as-sume that Wyle does not concur in the position taken by the sellers in the May 3,1962, letter.ConclusionsIt appears then that the present status of this transaction is as follows: The sellers,controlled by one person, Zeiger, have in effect exchanged their assets, consisting ofinventory and leaseholds, for new assets consisting of stock in Wyle.On the otherhand, the sellers may or may not wish their original assets back.There is also noshowing whether the Wyle stockis in thehands of the original Respondents or hasbeen distributed to the chief stockholder therein and beyond.This only points upthe fact that assets have changed hands and that they may change again.The parties have directed attention toSymns Grocer Co , and Idaho WholesaleGrocery Co.,109 NLRB 346, andN.L.R B. v. Birdsall-Stockdale Motor Company,208 F. 2d 234 (C.A. 10). A reading of these decisions warrants the view that theymay not stand for as much as is attributed to them. It is true that in 1954 the Board,in reliance on theBirdsall-Stockdaledecision,reversed its original decision in theSymnscase which appears in 103 NLRB 622. The Board concluded that it couldnot reach as successors persons who purchased the business of a party litigant withknowledge of a pending unfair labor practice proceeding and continued the business inbasically unchanged form.Reliance was placed upon its analysis of the decision'Rubin contended that over one-half the profits of the business came from this un-ethical operation, but he was unable to state what percentage of sales this represented. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDinRegal Knitwear Company v. N.L.R.B.,324 U.S. 9, and upon a consideration of Rule65(d) of the Federal Rules of Civil Procedure.'Turning to theBirdsall-Stockdaledecision, the Board had initially found that theoriginal employer, Birdsall, refused to bargain with the union and ordered him to doso.Birdsall then proceeded to advise the union at the first meeting that the businessmight be sold and it was in fact sold prior to a second meeting. The purchaser, John-son, acquired physical properties and assetsbut unlike the instant case, there was noassumption of liability;the transaction was bona fide.While a reading of the Board'ssupplemental decision in the case, appearing in 101 NLRB 305, discloses that thepurchaser had notice of the pending unfair labor practice charge, the circuit courtdid not rely on this premise. It stressed rather the language of Rule 65(d) andstated:Where successors and assigns are in active concert or participation with adefendent or respondent in the violation of an order, or areinstrumentalitiesthrough which the defendant or respondent seeks to evade an order, they arebrought within the scope of contempt proceedings by Rule 65(d),supra.The court went on to state that "Johnsonwas abona fide successor,in nowise as-sociated with and acting wholly independently of its predecessor, Birdsall.Undersuch circumstances, equally important considerations of public policy require thatJohnson should not be charged with the wrongs of his predecessor and should not beadjudged of wrongdoingon itspartwithout complaint, notice, full opportunity topresent its defense and the otheressentialrequirements of due process of law."[Emphasis supplied.]Itmay be noted that theRegal Knitweardecision doesnot goas far as the court ofappeals inBirdsallseemsto indicate.The issue there was solely whether thelanguage "successors and assigns" would be used in the enforcement of a cease-and-desist order.The court did point out that the scope of "successors and assigns" maynot be enlarged beyond that defined by the Federal Rules of Civil Procedure. It alsostated that "We have also said of an injunction to restrain violation of the Fair LaborStandards Act, which is somewhat analogous to Labor Board orders, that `Not onlyis such an injunction enforceable by contempt proceedingsagainst thecorporation,its agentsand officers and those individuals associated with it in the conduct of itsbusiness, but it may also, in appropriate circumstances, be enforced against those towhom the business may have been transferred, whether as a means of evading thejudgment or for other reasons.'Walling v. Reuter Co.,321 U.S. 671, 674... Wedo not undertake to decide whether or under what circumstances any kind of suc-cessor or assign will be liable for violation of a Labor Board order."[Emphasissupplied.]The court ultimately enforced the order as written but indicated that there wasno concrete case before it. It closed by stating "We can not say that `successorsand assigns' as well as `officers and agents' may not under some circumstances beamong those reached by the order within the scope of Rule 65 and hence cannotsay that itisnota permissible provision."To all of the foregoing is to be added another factor strongly stressed by theGeneral Counsel herein, namely,the written undertaking by the added Respondents,who had been duly served with notice of the motion to join them as parties and thenparticipated herein, to assume the debts,liabilities,and obligations arising from thedischarge of the strikers and their potential reinstatement.That this contract wasentered into in reliance upon a perhaps erroneous legal opinion as to the amount ofliability is no defense.Old King Cole, Inc. v. N.L.R.B.,260 F. 2d 530 (C.A. 6),andN.L.R.B. v. Local 404, International Brotherhood of Teamsters, etc. (BrownEquipment & Manufacturing Co.),205 F. 2d 99 (C.A. 1).It is readily apparent that a transaction such as this may lend itself to manipulation.In the instant case, one is confronted with an attempted rescission yet, in view of theone man control of the selling corporations, reaching the assets of the corporateshellsmay be impossible or at least a drawnout procedure.4Rule 65(d) reads as follows:FORM AND SCOPE OF INJUNCTION OR RESTRAINING ORDER. Every ordergranting an injunction and every restraining order shall set forth the reasons for itsissuance ; shall be specific in terms ; shall describe in reasonable detail, and not byreference to the complaint or other document, the act or acts sought to be restrained ;and is binding only upon the parties to the action, their officers, agents, servants,employees, and attorneys, and upon those persons in active concert or participationwith them who receive actual notice of the order by personal service or otherwise. PORAY, INC.617Moreover, although there is no such evidence here, a rule relieving the purchaserof all liability despite its contractual commitment invites chicanery because anagreement as that present here may readily be accompanied by a side agreementof different import.Furthermore, the purchaser has already received the estimatedamount of this liability.The equities, it would seem, favor the innocent victims ofthe unfair labor practices in such an instance.5Otherwise, all a seller has to do ismisrepresent the nature of the unfair labor practices he has committed; the purchaserostensibly accepts and relies upon this misrepresentation; and liability ends as ofthatmoment.Finally, can it be categorically stated that the added Respondents are not "par-ticipating" in these unfair labor practices within the meaning of Rule 65(d) wherethe matter was an express matter of negotiation, contract, and financial arrangementbetween the Respondents? Is the failure and refusal to reinstate a discriminateeany less an unfair labor practice than the initial discharge, bearing in mind that duenotice and an opportunity to litigate have been afforded?Why in logic is "par-ticipating" subject to a cutoff date when unremedied unfair labor practices arepresent?Certainly, the element of due process has been met in the present case.SeeSwetland v. Curry,188 F. 2d 891 (C.A. 6). And, the same court that decidedtheBirdsallcase appears now to have relaxed its approach thereto.N.L.R.B. v.McFarland & Hullinger,306 F. 2d 219 (C.A. 10).Accordingly, in view of all the foregoing considerations, I find that Wyle, McCool,and Ogelsby are properly joinable herein as Respondents and so recommend.CONCLUSION OF LAWWyle Laboratories, Ogelsby Corp., d/b/a Liberty Electronics Corp., and McCoolCorporation, d/b/a Flight Electronic Supply Corp., are employers within the mean-ing of Section 2(2) of the Act and are parties Respondent herein.RECOMMENDATIONSIt is hereby recommended that the original Order in this case be made applicableto the added Respondents with the exception of McCool which was dissolved onNovember 1, 1962. It is further recommended that the added Respondents, in theevent the rescission has not been fully carried out, be ordered to reinstate the com-plainants and that both the added and the original Respondents jointly and severallymake the complainants whole, in the manner previously ordered by the Board.It appearing that the added Respondents may presently have 20 percent less posi-tions than there are employees to be reinstated, those not reinstated in accordancewith an objective nondiscriminatory plan are to be placed on a preferential hiringlist,with backpay to be tolled from the date of reinstatement, or placement on suchlist.6 This is not intendedin anyway topas''supon any private litigation between the sellerand the purchaser or, more specifically, on the issue of contribution between them.Poray, Inc.andMetal Processors'Union, Local No. 16, AFL-CIO.CaseNo. 13-CA-5065. July 1I, 1963DECISION AND ORDEROn March 29, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that those allegations of the complaint be143 NLRB No. 66.